United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2043
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Nelson Waldemar Garza-Vela,             *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 13, 2001

                                 Filed: October 3, 2001
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Nelson Waldemar Garza-Vela and his co-defendant, Byron Rodriguez,1 were
charged with possessing more than 500 grams of cocaine with intent to distribute.
See 18 U.S.C. § 2 (1994); 21 U.S.C. § 841(a), (b)(1)(B)(ii) (1994). A jury convicted
Garza of a lesser included offense, possession of a controlled substance with intent
to distribute. See 21 U.S.C. § 841(a), (b)(1)(C) (1994 & Supp. V 1999). The District



      1
      Rodriguez, also known as and indicted under the name Carlos Armando
Molena, entered into a plea agreement with the government.
Court2 sentenced Garza to a fifty-one month prison term. For reversal, Garza
challenges the sufficiency of the evidence supporting his conviction and asserts that
the District Court erred by giving the jury, over a defense objection, a willful
blindness instruction. For the reasons stated below, we affirm the judgment of the
District Court.

       First, Garza argues that the government's evidence gives rise to no more than
a mere possibility of his guilt, a measure which falls far short of the standard
necessary to uphold the jury's verdict against him. Garza is incorrect. His principal
defense was that he was merely present when the crime was being committed and that
he therefore lacked guilty knowledge. Nevertheless, substantial evidence came to
light at trial demonstrating that Garza either knew that he was participating in an
illegal drug transaction or deliberately remained ignorant of that truth. In evaluating
the sufficiency of the evidence supporting a conviction, "we review the evidence in
the light most favorable to the jury's verdict, accepting as established all reasonable
inferences tending to support that verdict." United States v. Escobar, 50 F.3d 1414,
1419 (8th Cir. 1995).

      The first time Rodriguez met the FBI informant to arrange a cocaine
transaction, Garza stepped out of Rodriguez's automobile, then positioned himself
and acted in a manner that strongly suggests he was serving as a lookout. On the day
of Garza's arrest, before he and Rodriguez drove off to the location from which
Rodriguez retrieved the cocaine, the FBI informant showed Rodriguez $100,000 in
$100 bills in order to prove that he had the money to purchase the cocaine.
Rodriguez was concerned that the currency might be counterfeit, and Garza watched
as Rodriguez inspected one of the bills. Later, when Garza and Rodriguez switched
to Garza's automobile to deliver the cocaine, Garza watched Rodriguez place the


      2
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-
shopping bag in which the cocaine was concealed into the back seat. Garza admitted
at trial that he suspected the shopping bag contained some kind of illegal drugs but
chose not to ask any questions. He does not dispute that when law enforcement
officers approached his automobile to arrest him, he was seated in the driver's seat
within reach of the approximately one kilogram of cocaine concealed in the shopping
bag. Considering all the trial evidence and reasonable inferences drawn therefrom
in the light most favorable to the jury's verdict, we are unable to conclude that "'no
reasonable jury could have found the defendant guilty beyond a reasonable doubt.'"
Id. at 1419 (quoting United States v. Frayer, 9 F.3d 1367, 1371 (8th Cir. 1993), cert.
denied, 513 U.S. 818 (1994)); accord United States v. Powell, 469 U.S. 57, 67 (1984)
("Sufficiency-of-the-evidence review involves assessment by the courts of whether
the evidence adduced at trial could support any rational determination of guilt beyond
a reasonable doubt.").

       Second, Garza argues that the District Court erred in giving the jury a willful
blindness instruction because, Garza claims, he had no explicit personal knowledge
that he was participating in or furthering an illegal drug transaction and because
nothing he knew or witnessed should have aroused his suspicions. It was not clear
error to give the instruction, however, because Garza contended at trial that he lacked
guilty knowledge of the crime that was committed, and the evidence, including
Garza's own admissions before and at trial, warranted an inference of deliberate
ignorance. See United States v. Gruenberg, 989 F.2d 971, 974 (8th Cir.) (standard
of review), cert. denied, 510 U.S. 873 (1993); United States v. Long, 977 F.2d 1264,
1271 (8th Cir. 1992) (concluding that a willful blindness instruction is appropriate
when an accused asserts a lack of guilty knowledge but the evidence warrants an
inference of deliberate ignorance).

      Accordingly, we affirm.




                                         -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-